DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rafael Rodriguez Muriel on 07/25/2022.

The application has been amended as follows:

Regarding claim 1, the claim was amended to cancel subject matter present on Pg. 31, ln 29 which warrants a rejection under 35 USC 112(b), such that the amended claim reads as follows:
A box forming machine for forming boxes of different shapes and sizes, comprising: 
a support structure; 
a forming station including an upper forming device and a lower forming device located 5above and below an operating space for forming a box in the operating space without horizontal movement of the box; and 
a plurality of glue application nozzles arranged for applying glue on inner or outer surfaces of upper transverse and longitudinal flaps of the box, and/or of lower transverse or longitudinal flaps of the box according to a predetermined path by a relative movement between the glue 10application nozzles and the box; 
wherein the lower forming device comprises a plurality of lower flap folding devices facing one another in pairs, configured for folding lower transverse and longitudinal flaps of the box, to which glue was previously applied, from a vertical position to a horizontal position; 
wherein the upper forming device comprises: 
15- an upper vertical member, including a hold-down plate, movably by an actuator on a vertical path between a standby position outside the operating space and a working position within the operating space, placing the hold-down plate adjacent to the lower flap folding devices, to press the lower transverse and longitudinal flaps against the lower flap folding devices, and; 
20- an upper folding device support movable along the vertical path between an inoperative position outside the operating space and an operative position within the operating space, or fixed in the upper forming device, and 
- at least four folding devices facing one another in pairs, installed in the upper folding device support and operable for folding the upper flaps of the box, to which glue was 25previously applied, and pressing them against inner or outer surfaces of the side walls of the box; and 
wherein the relative movement between the glue application nozzles and the box is provided by at least the upper forming device, an auxiliary device, or a lower glue device of the forming station, 
wherein the machine further comprises: 
30a glue reservoir, integrating a reservoir heater for heating and melting glue, connected through flexible, pressurizable, and heatable glue conduits with hot glue injectors associated with a respective heating resistor and with a respective temperature sensor, the hot glue injectors being31 connected to a respective upper glue application nozzles and/or lower glue application nozzles of the plurality of glue application nozzles, 
a transverse and/or longitudinal positioning device of the glue injectors for moving and positioning the upper and/or lower glue application nozzles relocating the position of ends of the 5glue conduits, allowing changing the relative distance between glue injectors of the pair of glue injectors in different positions consistent with the dimensions of the box to be formed; 
at least one electrically-operated valve associated with the hot glue injectors, configured for opening and closing a glue passage joining the flexible, pressurizable, and heatable glue conduits with the glue application nozzles, for applying the hot glue in respective relative positions 10of the glue application nozzles with respect to the box, according to operative parameters associated with the dimensions of the box to be formed, including dimensions of the upper flaps and lower transverse and/or longitudinal flaps and at least one working temperature of the hot glue previously input in a user interface, and 
a control device connected to the user interface configured for controlling at least the 15temperature of the glue in the reservoir, the conduits and the injectors, including a programmable control device connected to the actuator of said vertical member, and the control device being configured for receiving information about: 
the reservoir heater; 
the heating resistors; and 
20the temperature sensors, 
wherein the programmable control device is connected to all parts imparting motion to the components of the machine, including upper and lower flap folding devices and the upper and/or lower glue application nozzles; 
wherein the glue application nozzles are configured for applying the glue according to operative 25parameters indicative of at least one start and end glue application positions of the glue application nozzles; wherein a rotary motor and encoder are configured to provide the movement along the predetermined path aligned with a linear axis or with a vertical axis; 
wherein 
wherein the upper folding devices are fixed in an alternating manner in the support structure.

Allowable Subject Matter
Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Harston (US 4,430,147) teaches a hot melt adhesive applicator (Fig 1) including an applicator wheel (#6) which is feed hot-melt adhesive from a tank (#9), and a reservoir heating means for heating and melting glue, including a temperature sensor for controlling the heating means (see col 4, ln 62-67). However, Harston does not specifically teach a forming station including an upper forming device and lower forming device located above and below an operating space for forming a box in the operating space without horizontal movement of the box, or a programmable control device connected to the actuator of a vertical member as is claimed in claim 1.
Ferber (US 2004/0161531 A1) teaches a device (see Fig 2) for applying hot-melt glue via a plurality of glue application nozzles (#25/#26) connected to a hot glue injector (#34) associated with a respective heating resistor and temperature sensor; an electrically-operated valves (#28/#29) associated with hot-glue injectors for applying hot glue to a web of material (see ¶ [0020] – [0023]), and a control device (#31) connected to a user interface (#54) for controlling the temperature of glue in a reservoir (¶ [0025]). However, Ferber does not specifically teach a forming station including an upper forming device and lower forming device located above and below an operating space for forming a box in the operating space without horizontal movement of the box, or a programmable control device connected to the actuator of a vertical member as is claimed in claim 1.
Tharpe (US 5,971,906) teaches an apparatus (Fig 1) for forming trays from blanks including a glueing apparatus and a forming apparatus (as illustrated in Fig 1). However, Tharpe does not specifically teach a forming station including an upper forming device and lower forming device located above and below an operating space for forming a box in the operating space without horizontal movement of the box, or a programmable control device connected to the actuator of a vertical member as is claimed in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-14, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--